In the
                               Court of Appeals
                       Second Appellate District of Texas
                                at Fort Worth
                                   No. 02-19-00115-CV

GARRISON INVESTMENT GROUP LP,                §    On Appeal from the 211th District Court
ANDY KWON, AND TYLER BROWN,
Appellants                                   §    of Denton County (18-7063-211)

V.                                           §    November 14, 2019
LLOYD JONES CAPITAL, LLC, Appellee           §    Opinion by Justice Gabriel

                                      JUDGMENT

         This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s March 8, 2019 order. This court affirms the

trial court’s order.

         It is ordered that appellants Garrison Investment Group LP, Andy Kwon, and

Tyler Brown shall pay the incurred costs related to the appeal, for which let execution

issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Lee Gabriel
                                           Justice Lee Gabriel